Lawrence, Judge:
The above-enumerated appeal for a reappraisement presents the question of the proper value for dutiable purposes of certain wire rods.
It has been stipulated and agreed by the parties hereto that the wire rods in issue were appraised on the basis of export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, 91 Treas. Dec. 295, T.D. 54165 (19 U.S.C. § 1401a (b)), and that the correct export value, so defined, is $103 per metric ton, less ocean freight of $13 per metric ton, less inland charges of $5.60 per metric ton, which is equivalent to $84.40 per metric ton, net, packed.
Upon the agreed facts of record, I find and hold that export value, as defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, supra, is the proper basis of value for the wire rods in issue and that said value is $103 per metric ton, less ocean freight of $13 per metric ton, less inland charges of $5.60 per metric ton, which is equivalent to $84.40 per metric ton, net, packed.
Judgment will be entered accordingly.